Citation Nr: 0933873	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-24 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling prior to January 21, 2006.

2.  Entitlement to a higher initial rating for service-
connected PTSD, currently evaluated as 10 percent disabling 
beginning January 21, 2006.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to July 
1991 and from January 2003 to July 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that the Veteran requested a hearing before a 
member of the Board in August 2006.  The Veteran was notified 
of his scheduled hearing in a July 2007 correspondence.  In 
an August 2007 submission, the Veteran cancelled his hearing.  
There has been no outstanding hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is required for several 
reasons, the first being verification of the precise dates of 
the Veteran's service.  The records indicate that the Veteran 
served two periods of active duty, along with separate 
periods of Army National Guard and Army Reserve service.  The 
record shows that the RO attempted to obtain the Veteran's 
separation documents in February 2005 and July 2005 PIES 
requests.  A March 2005 PIES response shows that the RO 
requested the information under the incorrect code.  The 
March 2005 response did not clarify the exact periods and 
nature of the Veteran's service.  

The record contains partial service personnel and treatment 
records.  A Report of Separation and Record of Service shows 
that the Veteran served in the Army National Guard from 
January 1991 to January 1997.  The Veteran's DD form 214 
regarding his first period of active service is of record, 
showing service from March 1991 to July 1991.  Service 
personnel documents show that the Veteran reenlisted in the 
Army Reserve in September 2000.  A January 2003 
correspondence shows that the Veteran was ordered to active 
duty as a member of his Reserve unit from January 2003 for 
365 days.  A January 2004 correspondence shows that the 
Veteran was ordered to active duty from January 2004 to July 
2004.  A DD form 214 is not of record regarding the Veteran's 
second period of active duty.   

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease of injury incurred in or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6 (2008). 

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

The Veteran's eligibility for service-connected benefits is 
dependent upon the characterization of his service.  The 
record does not document the dates of active duty for 
training or inactive duty training periods.  The Board is 
requesting that the RO pursue this information until a 
reasonable custodian of such records reports that they are 
unavailable or VA could reasonable conclude that any further 
effort to obtain them would be futile.  

With regard to the Veteran's increased rating for PTSD claim, 
in an August 2009 brief, the Veteran's representative 
indicated that the last VA examination conducted is too old 
to adequately evaluate the state of the condition.  The 
representative requested a remand for further development.  
Since over three years have passed since the January 2006 VA 
evaluation of the Veteran's PTSD, the Board agrees that a VA 
examination should be conducted to assess the current 
severity of the disorder.

The Board notes that the Veteran was provided with a VA 
audiologic examination in March 2005.  However, the report of 
that examination does not contain a nexus opinion.  Further, 
available service personnel records contain the report of an 
April 2004 Medical Evaluation Board Proceeding.  The findings 
of that proceeding were that the Veteran suffers from 
sensorineural hearing loss, which existed prior to service 
and was not permanently aggravated by service.  The Board 
finds that a remand is required for the VA examiner to offer 
an opinion in light of the above finding of aggravation.  


Accordingly, the case is REMANDED for the following action:


1.  Please request verification from 
appropriate official sources of the exact 
dates of all periods of active duty, 
active duty for training and inactive duty 
for training for the Veteran's service.  
All efforts and responses should be 
documented in the claims file.  

2.  If, after contact with such 
appropriate sources has been accomplished 
and the dates of active duty, active duty 
for training and inactive duty training 
have not been indentified, a specific 
finding for the record should be made that 
any further search would be futile.  

3.  The appellant should be asked to 
identify the dates of his active duty for 
training and inactive duty training and 
provide any documents in his possession 
that he has not yet provided to be 
associated with the claims file.  

4.  The Veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  All indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

5.  Return the claims file to the examiner 
who conducted the March 2005 audiologic 
examination for a medical opinion.  
Specifically, the examiner is requested to 
review all pertinent records associated 
with the claims file and offer an opinion 
as to whether the Veteran's bilateral 
sensorineural hearing loss preexisted 
service, whether it clearly and 
unmistakably did not increase during 
service, and, in the event that an 
increase is found, whether any increase in 
severity was due to the natural 
progression of the disease.  

If the examiner who conducted the March 
2005 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




